In a habeas corpus proceeding to obtain custody of an infant, petitioner appeals from a judgment of the Family Court, Kings County, dated May 18, 1976, which, after a hearing, inter alia, awarded custody to *615respondent. Judgment reversed, on the law, without costs or disbursements, and writ sustained. The findings of fact are affirmed. Respondent is directed to return the infant to the custody of petitioner, his natural father, within 10 days after the termination of the present school term. Petitioner was found to be a fit parent and not to have abandoned his son. Under the circumstances he is entitled to custody as against the respondent (see Matter of Bennett v Jeffreys, 51 AD2d 544; Matter of Spence-Chapin Adoption Serv. v Polk, 29 NY2d 196). Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.